Citation Nr: 0736240	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-21 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than March 24, 2000 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
effective date earlier than March 24, 2000 for the grant of 
service connection for PTSD.  In September 2007, the veteran 
testified before the Board at a hearing that was held at the 
RO.


FINDINGS OF FACT

1.  The veteran was discharged from active duty in January 
1970.

2.  The veteran raised an informal claim for service 
connection for PTSD on October 20, 1998.  Although this claim 
was not received by the RO until July 2002, it was in the 
constructive possession of VA as of October 20, 1998.

3.  The veteran filed a formal claim for service connection 
for PTSD on March 24, 2000.  

4.  Service connection for PTSD was granted in a January 2004 
rating decision, effective March 24, 2000.

5.  The veteran's October 20, 1998 claim for service 
connection for PTSD remained open and unadjudicated until the 
RO's January 2004 grant of service connection for PTSD.






CONCLUSION OF LAW

The criteria for an earlier effective date of October 20, 
1998, for the award of service connection for PTSD, have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.160(c), 19.113, 19.114, 19.118 (1981), 38 C.F.R. 
§§ 3.102, 3.160(c), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Date of Service Connection

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2007).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. App. 
413, 421 (1999).

The veteran filed a formal claim for service connection for 
PTSD on March 24, 2000, more than one year after his 
separation from active service in January 1970.  Where a 
claim has been filed more than one year after the date of 
separation from service, the effective date of service 
connection is the date of the receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  Here, the record reflects that the veteran was 
diagnosed with PTSD in October 1998.  Thus, the later date is 
the date the claim for service connection was received.  It 
is significant that while the disability in this case pre-
existed the veteran's claim, a claim must be filed in order 
for any type of benefit to be paid.  Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for 
PTSD was filed prior to March 24, 2000, the Board finds that 
the veteran filed an informal claim for benefits related to 
PTSD on October 20, 1998.  On October 20, 1998, the veteran 
sought VA treatment for symptoms related to PTSD.  At the 
time of his appointment, he inquired about the benefits he 
might be entitled to for symptoms relating to isolation, 
paranoia, intrusive thoughts, flashbacks, and depression, 
that he had experienced for the last 30 years.  Because the 
record of the veteran's initial session demonstrates that he 
was interested primarily in the benefits to which he might be 
entitled as a result of his symptoms, the Board finds that 
this record of treatment satisfies the requirements for an 
informal claim for benefits.  See 38 C.F.R. §§ 3.155(c); 
3.157(a) (2007) (a report of examination or hospitalization, 
which meets certain requirements, will be accepted as an 
informal claim for benefits if the report relates to a 
disability, and may establish entitlement).  An informal 
claim need not expressly identify the benefit sought, or the 
provision which corresponds to the benefits sought, but 
rather need only evidence a "belief" that entitlement to 
benefits exists.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Douglas 
v. Derwinski, 2 Vet. App. 103, 109 (Douglas I); see Douglas 
v. Derwinski, 2 Vet. App. 435, 442 (1992) (en banc) (Douglas 
II); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (to 
require that veterans enumerate which sections they found 
applicable to their request[s] for benefits would change the 
[nonadversarial] atmosphere in which [VA] claims are 
adjudicated).  The October 20, 1998 record of treatment 
clearly indicates that the veteran believed he was entitled 
to benefits as a result of symptoms related to PTSD.  
Accordingly, the Board finds in this case that the October 
20, 1998 record satisfies the criteria for an informal claim 
for benefits.  Additionally, although this treatment record 
was not physically received by the RO until July 2002, it was 
in the constructive possession of VA as of October 20, 1998.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
VA has constructive notice of VA-generated documents that 
could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body).  Thus, the 
veteran's informal claim for service connection for PTSD was 
received on October 20, 1998.

Having determined that an informal claim for service 
connection for PTSD was received on October 20, 1998, the 
next question before the Board is whether a formal claim for 
service connection for PTSD was received within one year of 
the filing of the informal claim for benefits.  See 38 C.F.R. 
§ 3.155; Norris v. West, 12 Vet. App. 413, 421 (1999).  The 
veteran's formal claim for service connection for PTSD was 
not received until March 24, 2000, more than one year after 
his informal claim was received.  Significantly, however, in 
this case VA did not fulfill the requirements of section 
3.155(a) by "forward[ing]" to the appellant an 
"application form" once his informal claim had been 
received.  Accordingly, the one-year filing period for such 
application did not begin to run.  Thus, because the one-year 
filing period was never triggered, the October 1998 date of 
the veteran's informal claim must, as a matter of law, be 
accepted as the date of his "claim" or "application" for 
purposes of determining an effective date under 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o),  3.155(a), and 
3.157(b)(1).  See Servello v. Derwinski, 3 Vet. App. 196, 200 
(1992); Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992).

The October 1998 claim for service connection was not 
addressed by the RO at that time or later, until the RO 
ultimately granted service connection for PTSD by the January 
2004 rating decision.  The October 20, 1998 claim for service 
connection therefore remained pending and unadjudicated for 
years after it was filed.  The RO granted service connection 
for PTSD effective from March 24, 2000.  As outlined above, 
however, the effective date of service connection in this 
case is to be set in relation to the October 1998 claim.  The 
effective date assigned by the RO is the date of a later 
claim for benefits; under the circumstances, however, it was 
only a redundant claim, and does not govern the effective 
date of service connection for PTSD in this case. 

Having determined that the veteran's current claim for 
service connection for PTSD was filed on October 20, 1998, 
the Board must determine whether the veteran had PTSD prior 
to or as of that date.  In this regard, the Board finds that 
the evidence as a whole demonstrates that the veteran's 
service-connected PTSD disability has persisted since at 
least October 20, 1998, when the veteran's initial claim for 
service connection was filed.  The October 20, 1998 record of 
treatment shows that the veteran was treated for symptoms 
relating to isolation, paranoia, intrusive thoughts, 
flashbacks, and depression, that he had experienced for the 
last 30 years.  The counselor with whom the veteran met 
determined that these symptoms were related to PTSD.  On 
several subsequent occasions, the veteran met with the same 
counselor, who continued to treat the veteran for symptoms 
related to PTSD.  Despite that the veteran declined to 
undergo formal psychosocial assessment, as encouraged by his 
counselor, and that he did not technically have a DSM-IV 
compliant diagnosis of PTSD in October 1998 as a result of 
his failure to undergo formal psychological testing, the fact 
remains that the veteran complained of and was treated for 
symptoms officially recognized as symptoms of PTSD, and he 
has continued to receive treatment for such since that time.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV); see also Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) (claims for compensation are to be 
liberally construed).  It follows, therefore, that the 
correct effective date of service connection is October 20, 
1998, when his claim was received.

In light of the foregoing, the Board finds that on October 
20, 1998, when he filed his initial claim, the veteran had 
PTSD due to service.  Thus, because the claim remained 
pending, an effective date of October 20, 1998, is warranted 
for the grant of service connection.  The benefit-of-the-
doubt rule has been considered in rendering this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Given the favorable disposition, a discussion as to whether 
VA duties pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been satisfied is not required.  


ORDER

An earlier effective date of October 20, 1998, for the grant 
of service connection for post-traumatic stress disorder is 
granted.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


